department of the treasury internal_revenue_service te_ge eo examinations mc dal 0s commerce st dallas tx date form number tax_year ended december 20xx taxpayer_identification_number person to contact employee identification_number contact telephone number in reply refer to te_ge review staff last date for filing a petition with the tax_court august 20xx tax_exempt_and_government_entities_division release number release date legend org - organization name xx date address address org address dear a final adverse determination_letter as to your exempt status under sec_501 of the this is internal_revenue_code your exemption from federal_income_tax under sec_501 of the code this adverse determination by signing is hereby revoked effective january 20xn you agreed to form_6018 on december 20x n our adverse determination was made for the following reasons organizations described in sec_501 and exempt under sec_501 must be organized and operated exclusively for an exempt purposes you have ceased operating as an exempt organizaton and providing any activities of any kind org also is not a charitable_organization within the meaning of sec_1_501_c_3_-1 you have not established that you have operated exclusively for an exempt_purpose since beginning of january 20xx when organization ceased all operations and activities based upon these reasons we are retroacuvely revoking your sec_501 tax exempt status effective for all years beginning on or after january contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code file federal_income_tax returns on form_1120 u s_corporation income_tax you are required to return for the years ended december 20nn and for all years thereafter with the appropriate service_center immediately and by the due_date of form_1120 for all subsequent years processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing to taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours nanette m downing director eo examinations internal_revenue_service department of the treasury commerce street dallas tx taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax date date oeg address certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing acting director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f form 886a department of the ‘l'reasury - internal_revenue_service name of taxpayer explanation of items org ein schedule no or exhibit year period ended december 20xx december 20xx legend org organization name xx date state state issue whether the above named private non-operating foundation continues to qualify for exemption under sec_501 of the internal_revenue_code facts the foundation is organized as a_trust and was created by its founders by filing a_trust agreement with the state of state on july 20nx scientific literary and educational_purposes including for such purposes the making of distributions to organizations that qualify as exempt_organizations under c of the internal_revenue_code the trust was created exclusively for charitable religious the foundation was granted a favorable determination as a private non-operating foundation exempt under sec_501 by the internal_revenue_service service on march 20xx and effective for tax_year ending december 20xx ‘the foundation’s forms 990-pf for tax years ending december 20x x and december 20xx were selected for examination based on information obtained from a promoter regarding potential abusive trusts prior to the start of the examination process the foundation had not filed its forms 990-pi as required for the two years under review upon initial contact representatives of the foundation expressed their interest in terminating the exempt status of the foundation based on their claims that all of the foundation’s assets had been fully distributed to qualified organizations during tax_year ending december 20xx and the foundation has received no additional funding or conducted no exempt_activities during any of the subsequent tax years based on a review of the foundation’s books_and_records the service was able to confirm the representative’s claims that operations were ceased and all remaining assets were disbursed to qualified c organizations at the conclusion of the 20xx tax_year however specific exemption details of the grant recipients such as their foundation status and or effective date of exemption was not presented for review asa result the service requested that the foundation provide the appropriate returns and documentation required in order to complete the process of terminating its private_foundation_status as provided in sec_507 form 886-arev department of the treasury - internal_revenue_service page -1- 886a bora name of taxpayer explanation of items department of the ‘treasury - lotcrnal revenue service schedule no or exhibit year period ended december org ein 20xx december 20xx in response the foundation submitted the requested delinquent and final forms 990-pf for years under review however it failed to provide all of the documentation necessary to satisfy the notification requirements for termination despite multiple attempts by the service to obtain this documentation applicable law sec_507 a provides that except as provided in sec_507 b the status of any organization as a private_foundation shall be terminated only if such organization notifies the secretary of its intent to accomplish such termination or with respect to such organization there have been either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to a liability for tax under chapter and the secretary notifies such organization that it is liable for the tax imposed by sec_507 c under sec_507 a and the organization's private_foundation_status is terminated when the organization pays the tax imposed by sec_507 c or the entire amount of such tax is abated under sec_507 g sec_507 b a provides that the private_foundation_status of any organization with respect to which there have not been either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to a liability for tax under chapter shall be terminated if the private_foundation distributes all its net assets to one or more organizations described in sec_170 b a other than clauses vii and viii each of which has been in existence and so described for a continuous period of at least calendar months immediately preceding such distribution sec_1_507-2 a provides in part that a termination made under sec_507 b a a private_foundation is not required to give the notification described in sec_507 does not incur tax under sec_507 and no abatement of such tax under sec_507 1s required sec_507 c imposes a tax on each organization whose private_foundation_status ts voluntarily or involuntarily terminated under sec_507 the tax imposed is the lower_of the amount that the private_foundation substantiates by adequate_records or other corroborating evidence as the aggregate tax_benefit resulting from the sec_501 status of such foundation or the value of the net assets of the foundation sec_1_507-1 b provides that in order to terminate its private_foundation_status under sec_507 an organization must submit a statement to the manager xempt organizations determinations ‘tax exempt and government entities division te_ge of its intent to terminate its private_foundation_status under sec_507 such statement must set forth in detail the computation and amount of tax imposed under j c sec_1_507-2 a provides in part that a termination made under sec_507 b a a private_foundation is not required to give the notification described in sec_507 does not incur tax under c and no abatement of such tax under sec_507 1s required sec_1_507-1 provides that a transfer of all the assets of a private_foundation does not result in a termination of the transferor private_foundation under sec_507 form 886-a ev department of the treasury - internal_revenue_service page -2- form 886a department of the ‘reasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended december org ein 20xx december 20xx unless the transferor private_foundation elects to terminate pursuant to sec_507 or sec_507 is applicable rev_rul 20xx-13 20xx-1 c b provides that if a private_foundation distributes all its net assets to one or more public_charities at least one of which is described in sec_509 and has been so described for fewer than calendar months immediately preceding the distribution or is described in sec_509 or then the rules of sec_507 b a do not apply in this case the distributions do not cause the private_foundation to terminate its private_foundation_status see sec_1_507-1 b the private_foundation may choose to terminate its private_foundation_status by submitting a statement of its intent to terminate its private_foundation_status under sec_507 to the manager exempt_organizations determinations tax_exempt_and_government_entities_division te_ge such statement must set forth in detail the computation and amount of tax imposed under sec_507 if the private_foundation has no net assets on the day it provides notice c g it provides notice at least one day after it distributes all its net assets the tax imposed by sec_507 will be zero a submission of a form_990-pf marked final does not constitute notice of termination of private_foundation_status under sec_507 sec_501 provides tax exemption for corporations and foundations that are operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section meet either the organizational_test or the operational_test 1t is not exempt if an organization fails to treasury regulation section big_number c -1 c states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose taxpayer’s position ‘the organization agreed to the proposed revocation of its exempt status under sec_501 by executing a form_6018 dated december 20xx government’s position as provided in sec_507 in order for a private_foundation to terminate its exempt status without a notification requirement it must distribute all of its all its net assets to one or more form 886-arev department of the treasury - internal_revenue_service page -3- ern 886a department of the ‘treasury - internal_revenue_service explanation of items name of taxpayer org ein schedule no or exhibit year period ended december 20xx december 20xx organizations described in sec_170 b a other than clauses vil and viit each of which has been in existence and so described for a continuous period of at least calendar months immediately preceding such distribution the foundation did not adequately substantiate that all of the recipients who received the foundation’s final distribution net assets were in existence for a continuous period of at least months prior to the final distribution therefore the foundation failed to meet requirements for terminating its exempt status under sec_507 asa result the factors in this case become similar to those described in rev_rul 20x x-13 where as the distribution of net assets did not result in the termination of the foundation’s exempt status therefore in order for the foundation to terminate its private_foundation_status it must submit a statement of its intent to terminate its private_foundation_status under sec_507 to the manager exempt_organizations determinations tax_exempt_and_government_entities_division te gj and the statement must set forth in detail the computation and amount of tax umposed under sec_507 the foundation did submit a final form_990-pf for tax_year ending december 20xx however rev_rul 20nx-13 also provides that a submission of a form_990-pf marked final does not constitute notice of termination of private_foundation_status under sec_507 the organization has thus failed to meet the notification requirements for terminating its private_foundation_status under sec_507 as stated in sec_1_501_c_3_-1 an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 because the foundation has not operated since distributing all of its assets to qualified sec_501 c organizations and filing its final form_990-pf for tax_year ending december 20xx it clearly is not engaging primarily in activities that accomplish an exempt_purpose under sec_501 therefore this foundation continuously failed to meet the operational_test described in sec_1 c -1 c beginning with the 20xx tax_year based on our review of all facts and circumstances and the legislative support referenced above it 1s the government’s position that this foundation’s exempt status should be revoked because it is no longer operated for an exclusive exempt_purpose as required by sec_501 conclusion the foundation referenced above does not meet the operational_test under sec_501 and its exemption as private_foundation should be revoked effective january 20xx form 886-a rev department of the treasury - internal_revenue_service page -4-
